Case 3:20-cv-01142-KAD Document 1 Filed 08/10/20 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

SURAYA STERLING

Plaintiff CIVIL ACTION NO.

CARNIVAL CORPORATION & PLC A/K/A

CARNIVAL CRUISE LINE

Defendant : AUGUST 10, 2020

COMPLAINT

1. The plaintiff at times mentioned in this Complaint resided in New Haven,

County in the State of Connecticut.

2. At all material times mentioned in this Complaint the defendant, Carnival

Corporation & PLC a/k/a Carnival Cruise Line, is a company or organization and/or

Corporation operating and/or incorporated under the Laws of the State of Florida

and duly licensed to operate in the State of Florida and throughout the United States

of America, including the State of Connecticut.

3. Jurisdiction of this Court is involved because the defendant is a company

or organization or Corporation of the State of Florida and the plaintiff is a resident

of Connecticut and the matter in controversy exceeds, exclusive of interest and

costs, the sum of seventy-five thousand dollars ($75,000.00)

1
Case 3:20-cv-01142-KAD Document 1 Filed 08/10/20 Page 2 of 8

4. The plaintiff's demand in connection with this case is $750,000.00.

5. Jurisdiction of this Court is also due to the fact that the parties to this
action are residents and/or corporations of different states.

6. The cause of action is a slip and fall accident and/or incident with
resulting personal injuries sustained by the plaintiff pursuant to 28 U.S.C. 1332 with
Diversity of Citizenship.

7. At all times mentioned herein, the defendant, Carnival Corporation &
PLC a/k/a Carnival Cruise Line, owned, operated, and maintained a Cruise Line that
has its headquarters located in Miami, Florida.

8. At all times mentioned herein, the plaintiff Suraya Sterling was a
passenger on board a Carnival Conquest Ship, one of the cruise ships operated by
the defendant and was at the Monet Restaurant inside the said ship.

9. On or about August 24, 2019, at about 1:00 a.m. the plaintiff, while on the
said cruise ship or vessel near Miami to dock and/or off the coast of Miami in
Florida, and while heading back to her cabin or room from the Monet Restaurant on
deck number 3, suddenly and unbeknown to her slipped and fell on a wet floor, fell
down the stairs, and broke her left leg.

10. The defendant, Carnival Corporation & PLC a/k/a Carnival Cruise Line
or its employees, agents, management, maintenance personnel or representatives,
knew or had notice and had knowledge or with reasonable diligence should have
had notice and knowledge or should have known, of the dangerous and hazardous

condition inside the said ship that was wet and/or the wet floor that was not
Case 3:20-cv-01142-KAD Document 1 Filed 08/10/20 Page 3 of 8

sectioned off and/or that no notice of wet floor sign was placed near it to warn
passengers of such hazardous conditions.

11. The defendant owed a duty or it was the duty of the defendant, Carnival
Cruise Line, or its employees, agents, management, maintenance personnel,
representative, or crew to exercise ordinary care to maintain and/or wipe off the wet
floor and/or at least place a warning sign of such wet floor but failed to do so.

12. The defendant failed to keep the said cruise ship free from unsafe
conditions, i.e. wet floor.

13. The defendant breached that duty by failing to provide a safe floor
and/or provide a safe, dry walking area, free of water or any potentially hazardous
liquid.

14. As a result of this occurrence, the plaintiff sustained injuries, hereinafter
more fully described, all of which were due to the negligence and carelessness of
the defendants in failing to keep and maintain the floor of the cruise ship in
reasonably safe condition for its passenger use and free from wetness and or wet
floor patches without warning signs, defective and unsafe conditions in one or more
of the following respects in that:

a. It allowed the floor or part/section of the said floor to be wet without any

caution and/or warning signs;

b. Failed to make proper and reasonable inspection of said floor and/or

walkway which was under their care, custody, and control;

c. Allowed/permitted, and/or took no steps to prevent its patrons, passengers,

or other persons lawfully in that vicinity from walking over the wet floor;
3
Case 3:20-cv-01142-KAD Document 1 Filed 08/10/20 Page 4 of 8

d. Failed to wipe and/or dry the floor or take other measures so that the floor

of that section of the ship was dry and safe to walk on;

e. Failed to warn members of the public and its passengers including the

plaintiff of the aforesaid dangerous and hazardous condition, namely the wet

floor existing on that section of the ship.

15. As a result of this occurrence the negligence and carelessness of the
defendant through its supervisors, employees, agents, maintenance people/personnel
or crew, the plaintiff sustained pain, suffering and injuries including the following:

a. Broken Left Leg;
i. Fracture of the lower leg including Ankle;
ii. Spiral Fracture of the Distal Fibula;
iii. Left Ankle Fracture Dislocation;
iv. Left Ankle Synovitis;
v. Left Deltoid Ligament Tear (Ankle Ligament);
b. Left Syndesmotic Disruption;
c. Extensive Scar Tissue;
d. Severe Pain and Swelling;
e. Scaring Post-Surgery;
f. Screws in Ankle placed at surgery;
g. Left Foot Sprain;
h. Left Ankle Pain;
i. Pain in Joint;

j. Antalgic Gait (limp);
4
Case 3:20-cv-01142-KAD Document 1 Filed 08/10/20 Page 5 of 8

k. Instability of Left Ankle (joint);

lL. Chest Pain;

m. Jaw Injury;

n. Left Lip Laceration and Cuts;

o. Bruises on Left Upper Arm;

p. Sleeplessness;

q. Intermittent Pain and Stiffness; and

r. These Injuries require one or more future surgeries to either
replace or remove the metal screws and plates in the client’s
leg.

16. The plaintiff has endured and will continue to endure great physical and
mental pain and suffering and has been subject to continuous severe pain to the Left
Leg and Left Ankle.

17. As a result of these injuries, the plaintiff has expended large sums of
money for medical treatment, medicine, services, x-rays, and surgeries and may be
obligated in the future to expend further sums for such purposes.

18. As a result of these injuries, the plaintiff who was employed and/or
working as a Health Care Aide lost time from work and from her future employment
as a forensic psychologist will permanently be affected.

19. As a further result of the foregoing injuries, the plaintiff has suffered
permanent injury and/or an impairment of her ability to carry on her life’s activities

which she enjoyed before the slip and fall.
Case 3:20-cv-01142-KAD Document 1 Filed 08/10/20 Page 6 of 8

WHEREFORE, the plaintiff claims:

a) Damages; and

b) Such other relief as the Court deems fair and equitable.

By:

THE PLAINTIFF,
SURAYA STERLING

/s/Tkechukwu Umeugo

IKECHUK WU UMEUGO (ct04536)
Umeugo & Associates, P.C.

620 Boston Post Road

P.O. Box 26373

West Haven, CT 06516

P: (203) 931-2680

F: (203) 931-2682

umeugoand.associates(@snet.net

 

 
Case 3:20-cv-01142-KAD Document 1 Filed 08/10/20 Page 7 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

SURAYA STERLING

Plaintiff : CIVIL ACTION NO.

CARNIVAL CORPORATION & PLC A/K/A

CARNIVAL CRUISE LINE

Defendant AUGUST 10, 2020

STATEMENT OF AMOUNT IN DEMAND
The amount in demand is greater than Seventy-Five Thousand
dollars ($75,000.00), exclusive of interest and cost. The plaintiff's demand in

connection with this case is $750,000.00.

THE PLAINTIFF
SURAYA STERLING

By: /s/Ikechukwu Umeugo
IKECHUKWU UMEUGO (ct04536)
Umeugo & Associates, P.C.

620 Boston Post Road

P.O. Box 26373

West Haven, CT 06516

P: (203) 931-2680

F: (203) 931-2682
umeugoand.associates@snet.net

7
Case 3:20-cv-01142-KAD Document 1 Filed 08/10/20 Page 8 of 8

DEMAND FOR TRIAL BY JURY

The plaintiff demands a jury on all claims.

By:

THE PLAINTIFF
SURAYA STERLING

/s/Ikechukwu Umeugo
IKECHUKWU UMEUGO (ct04536)
Umeugo & Associates, P.C.

620 Boston Post Road

P.O. Box 26373

West Haven, CT 06516

P: (203) 931-2680

F: (203) 931-2682
umeugoand.associates@snet.net
